District Court of Ponce.
It appearing that the transcript was filed on August 30 and the appellant was granted on' September 5 an extension of 30 days for filing his brief, which expired on October 9, when no brief or motion of extension had been filed; that on November 7, 1922, the appellee moved for the dismissal of the appeal on that ground and that the appellant filed his brief on November 20, 1922, together with a motion attempting to explain his delay in doing so, the court sustained the appellee’s motion and dismissed the appeal.